Citation Nr: 0114231	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  97-29 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disability, and, if so, whether all of the evidence both 
old and new warrants the grant of service connection.


WITNESSES AT HEARING ON APPEAL

Appellant and A.Q.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from November 1964 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
denied reopening a claim for entitlement to service 
connection for a back disorder.  

In September 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

In June 1999 the Board remanded the issues of whether new and 
material evidence had been submitted to reopen claims for 
entitlement to service connection for PTSD and a back 
disability to the RO for additional development.

In August 2000 the RO, inter alia, granted entitlement to 
service connection for PTSD.  The Board notes that an appeal 
under VA law may apply only to the element of the claim 
currently being decided, such as service-connectedness, and 
necessarily cannot apply to "the logically down-stream 
element of compensation level" if the service connection 
claim is subsequently granted.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, the issue 
listed on the title page of this decision is the only issue 
remaining before the Board for appellate review.

The Board notes that in October 1999 the veteran executed a 
VA Form 21-22 appointing The American Legion as his service 
representative but that in October 2000 he submitted a 
durable power of attorney appointing Oscar J. Kennedy as his 
attorney in fact.  In March 2001 letter, the Board requested 
that the veteran submit a statement clarifying the issue of 
representation within 30 days but informing him that if he 
did not respond an appellate review would be conducted 
without representation.  As the record includes no subsequent 
response from the veteran, the Board finds the matter is 
sufficiently developed for appellate review.

The Board also notes that in his July 1996 correspondence the 
veteran requested his claim for entitlement to service 
connection for the residuals of a centipede bite be reopened 
and that VA medical records dated in October 2000 noted the 
veteran had been incarcerated in a correctional facility 
since February 28th.  See 38 C.F.R. § 3.665 (2000).  These 
matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  In May 1993 the RO denied entitlement to service 
connection for a back disability; the veteran did not appeal.

3.  The evidence submitted since the May 1993 rating decision 
includes new evidence that bears directly and substantially 
upon the specific matter under consideration which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1993 rating decision that denied entitlement to 
service connection for a back disability is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2000).

2.  Evidence submitted since the May 1993 rating decision is 
new and material and the claim for service connection for a 
back disability is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
Evidence of Record Prior to May 1993

Service medical records dated in April 1965 show the veteran 
complained of low to mid back soreness that had occurred 
every morning with gradual improved after approximately one 
hour since his entry into service.  He stated the disorder 
was aggravated by motion and relieved by rest.  He denied a 
history of any known injury.  The examiner noted there was no 
evidence of visible back deformity, limitation of motion, or 
spasm.  Neurological examination was normal.  The diagnosis 
was low back pain.

The veteran's December 1968 separation examination revealed a 
normal clinical evaluation of the spine.  In his December 
1968 report of medical history the veteran noted back 
trouble.  The examiner reported the veteran's response had 
been reviewed and found to be of no medical significance.

In a May 1993 rating decision the RO denied entitlement to a 
back disability.  It was noted, in essence, that the evidence 
of record did not demonstrate a present disability or that a 
chronic disorder had been incurred in or aggravated by active 
service.  

Evidence Received After May 1993

In July 1996 the veteran requested entitlement to service 
connection for a back disorder.  He stated he had experienced 
back problems since an injury during active service.

VA medical records added to the claims file in September 1996 
included a June 1990 hospital report indicating that a review 
of the veteran's musculo-skeletal system for history of 
muscle cramps, weakness, joint or back pain, swelling or 
stiffness was negative except for some chronic problems to 
the right leg.  

In his substantive appeal the veteran stated he continued to 
experience back problems related to an injury during basic 
training.  

VA medical records added to the claims file in November 1997 
included a March 1997 report indicating that a review of the 
veteran's musculo-skeletal system for history of muscle 
cramps, weakness, joint or back pain, swelling or stiffness 
was negative except for some chronic problems to the right 
leg.  During a July 1997 mental status evaluation the veteran 
reported he had received diagnoses for various medical 
disorders including chronic back pain.  No additional comment 
or diagnosis as to a back disorder was provided by the 
examiner.

At his personal hearing in September 1998 the veteran 
testified that he injured his back during basic training and 
that he sought treatment for the disorder during advanced 
training in Virginia.  He reported that he subsequently re-
injured the back 2 or 3 times during service in Germany but 
sought no treatment or medication at that time.  He stated 
that when he experienced an episode of pain he could hardly 
walk and that his doctors had attributed his symptoms to a 
pinched nerve which was treated with anti-inflammatory 
medication.  The veteran stated that he was not presently 
receiving treatment for the disorder and that he was not 
presently experiencing any back trouble.  

In June 1999 the Board remanded the case to the RO with 
instructions including to request that the veteran identify 
all sources of recent treatment for his back disability and 
provide any necessary authorization for the release of 
private medical records.  

In June 1999 the veteran submitted copies of VA medical 
records and reported that all other medical evidence 
including private treatment reports were already of record.  

In October 1999 the RO requested the veteran provide 
additional authorization to request identified private 
medical records.  

In October and November 1999 the RO received copies of the 
veteran's private medical records.  The reports, however, 
included no opinion as to a present back disorder.

Subsequently, VA medical records dated from September 1999 to 
October 2000 were added to the claims file.  The reports, 
however, included no opinion as to a present back disorder.

During VA examination in July 2000 the veteran complained of 
occasional lower back pain up[on lifting and bending.  The 
diagnoses included degenerative joint disease and lumbar 
spine pain.  An x-ray examination revealed minimal discogenic 
degenerative disease in the lumbar spine and marked to 
moderate discogenic degenerative disease in the lower 
thoracic spine.  No opinions as to etiology were provided.

Analysis

Despite the finality of the prior adverse decision a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).

However, as noted above, on November 9, 2000, the VCAA was 
enacted which, among other things, eliminated the requirement 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superseded the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  The VCAA also states that nothing in 
the section shall be construed as requiring VA to reopen a 
previously disallowed claim except when new and material has 
been presented or secured.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In this case, in May 1993 the RO denied a claim for 
entitlement to service connection for a back disability.  The 
RO, in essence, found the evidence of record did not 
demonstrate a present disability or that a chronic disorder 
had been incurred in or aggravated by active service.  The 
veteran was notified by correspondence dated June 1, 1993, 
but did not appeal; therefore, the rating decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2000).

The Board notes that the evidence added to the record since 
the May 1993 rating decision includes a July 2000 VA 
examination report indicating a diagnosis of degenerative 
joint disease and lumbar spine pain.  An x-ray examination 
revealed minimal discogenic degenerative disease in the 
lumbar spine and marked to moderate discogenic degenerative 
disease in the lower thoracic spine.

The Board finds the information provided in support of the 
application to reopen the claim for service connection 
includes new evidence which bears directly and substantially 
upon the specific matter under consideration and that "new 
and material" evidence has been submitted.  See 38 C.F.R. 
§ 3.156(a).  Therefore, the claim must be reopened.

The Board notes that although medical evidence has been 
received indicating a diagnosis of a present back disability, 
no opinion relating the disorder to the veteran's active 
service has been provided.  Therefore, the Board finds 
additional development is required prior to a determination 
on the merits.


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for a back 
disability, the claim is reopened.  To this extent, the 
appeal is granted.  


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  As 
noted above, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The medical evidence in this case includes records 
demonstrating treatment for a back disorder during active 
service and a recent diagnosis of a present back disability 
without opinion as to etiology.  Therefore, as noted above, 
the Board finds further development is required prior to 
appellate review.

In addition, VA law provides that in the case of a veteran 
who engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, VA shall accept as sufficient proof 
of service-connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.304(d) 
(2000).

The Court has held, however, that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability and that the veteran is required 
to meet his evidentiary burden as to service connection such 
as whether there is a current disability or whether there is 
a nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

VA's General Counsel has recently held that "the ordinary 
meaning of the phrase 'engaged in combat with the enemy,' as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment received for his back 
disability and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and etiology of any 
present back disability.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
diagnostic tests and studies deemed 
necessary by the examiner should be 
conducted, including range of motion 
studies. 

Based on a review of all medical 
documentation and history on file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any current back disorder is 
causally related to symptomatology 
documented in the veteran's service 
medical records.
A complete rationale for the opinions 
given should be provided.

3.  The RO should make a specific 
determination, based on the complete 
record, as to whether the veteran engaged 
in combat with the enemy.  In rendering 
this determination, the RO should 
consider all applicable laws and 
regulations.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should undertake a de novo review 
of the entire record to determine if all 
of the evidence, both old and new, 
warrants a grant of entitlement to service 
connection for a back disability.  The RO 
should consider all applicable laws and 
regulations, including 38 U.S.C.A. 
§ 1154(b).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

